UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6467


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THEODORE HOWZE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:98-cr-00299-GCM-1)


Submitted:   May 7, 2013                        Decided:   May 10, 2013


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore Howze, Jr., Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore Howze, Jr., a federal prisoner, appeals the

district court’s order denying his petition for writ of error

coram nobis.      Finding no error, we affirm.

            “Coram    nobis     is    an    extraordinary         remedy     that     has

traditionally     been   used    to    attack         [federal]    convictions      with

continuing    consequences      when       the   petitioner       is   no    longer     in

custody for purposes of 28 U.S.C. § 2255.”                         United States v.

Rhines, 640 F.3d 69, 71 (3d Cir. 2011) (internal quotation marks

omitted).     A petitioner “may not resort to a writ of error coram

nobis simply because he cannot meet the standards for filing a

second or successive § 2255 motion.”                  Id. at 72.

            Here, Howze sought, by way of coram nobis, to benefit

from our decision in United States v. Simmons, 649 F.3d 237 (4th

Cir. 2011) (en banc).           We previously denied Howze’s 28 U.S.C.

§ 2244   (2006)    motion,      in    which      he    sought     leave     to   file   a

successive § 2255 motion raising the Simmons issue.                         Howze also

has sought relief under Simmons by way of a § 2255 motion, which

the district court denied.

            We conclude that the district court did not abuse its

discretion in denying relief.               Not only is Howze incarcerated,

but coram nobis is unavailable to a petitioner, such as Howze,

who seeks through the writ to evade the limitation on second or

successive § 2255 motions.

                                           2
          We therefore affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 3